DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
1.	The following is a non-final office action in response to applicant’s submission received 04/22/2022.                     .
2.	Claims 1 – 30  are currently pending and have been examined.
Foreign Priority/Domestic benefit
There is no claim to foreign priority according the application data sheet and filing receipt.
Oath/Declaration
1.	  The applicant’s oath/declaration filed on 04/22/2022 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement
1. 	 The information disclosure statement filed on 07/22/2022 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 04/22/2022.
 	NOTE: The sheets of drawings should be numbered in consecutive Arabic numerals, starting with 1. These numbers, if present, must be placed in the middle of the top of the sheet, but not in the margin. The numbers can be placed on the right-hand side if the drawing extends too close to the middle of the top edge of the usable surface. The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion. The number of each sheet should be shown by two Arabic numerals placed on either side of an oblique line, with the first being the sheet number and the second being the total number of sheets of drawings, with no other marking. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 


Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 30 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 - 30 of copending Application No 17/723, 897. Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Please see the table below for analysis.

17/723,897
17/727, 322
1. A receiving method by a first station served by a second station using one or more subchannels within a channel, the channel comprising a plurality of orthogonal frequency division duplex (OFDM) subcarriers and each subchannel of the one or more subchannels using multiple data OFDM subcarriers from the plurality of OFDM subcarriers of the channel, the method comprising:

 

receiving, at the first station, control information from the second station, the control information indicating a first set of transmission parameters to be used for receiving a first transmission; and receiving, at the first station, the first transmission, the first transmission having a first subchannel, a first modulation and coding scheme (MCS) of a plurality of MCSs, a first pilot pattern of a plurality of pilot patterns, and a first subchannel configuration of a plurality of subchannel configurations, wherein the first subchannel configuration, the first MCS, and the first pilot pattern are determined based on the first set of transmission parameters; and the first set of transmission parameters are based at least in part on first channel conditions.  
       The instant application differed from co-pending application 17/723,897 by possessing a receiver and a processor, such difference would have been obvious to a person having ordinary skill in the art.
1.  A first station served by a second station that uses one or more subchannels within a channel, the channel comprising a plurality of orthogonal frequency division duplex (OFDM) subcarriers and each subchannel of the one or more subchannels using multiple data OFDM subcarriers from the plurality of OFDM subcarriers of the channel, the first station comprising: 
a receiver; and a processor; wherein the receiver and the processor are configured to: 
receive control information from the second station, the control information indicating a first set of transmission parameters to be used for receiving a first transmission; and receive the first transmission, the first transmission having a first subchannel, a first modulation and coding scheme (MCS) of a plurality of MCSs, a first pilot pattern of a plurality of pilot patterns, and a first subchannel configuration of a plurality of subchannel configurations; wherein the first subchannel configuration, the first MCS, and the first pilot pattern are determined based on the first set of transmission parameters, and wherein the first set of transmission parameters are based at least in part on first channel conditions.  


2. The receiving method of claim 1, wherein at least two of: 
the first subchannel configuration, the first MCS, and the first pilot pattern are determined from a single received transmission parameter.  

2. The first station of claim 1, wherein at least two of: 
the first subchannel configuration, the first MCS, and the first pilot pattern are determined from a single received transmission parameter.  

3. The receiving method of claim 1, wherein a single index value within the first set of transmission parameters indicates a modulation and a code rate of the first MCS.  

3. The first station of claim 1, wherein a single index value within the first set of transmission parameters indicates a modulation and a code rate of the first MCS.  



4. The receiving method of claim 1, wherein the first subchannel is from a plurality of subchannels in the channel, wherein the multiple data OFDM subcarriers of the first subchannel include a plurality of consecutive data OFDM subcarriers.  

4. The first station of claim 1, wherein the first subchannel is from a plurality of subchannels in the channel, wherein the multiple data OFDM subcarriers of the first subchannel include a plurality of consecutive data OFDM subcarriers.  


5. The receiving method of claim 1, wherein the first set of transmission parameters indicates a multiple input multiple output (MIMO) scheme from a set of MIMO schemes.  

5. The first station of claim 1, wherein the first set of transmission parameters indicates a multiple input multiple output (MIMO) scheme from a set of MIMO schemes.  


	
6.  The receiving method of claim 1, further comprising: receiving, at the first station, second control information from the second station, the second control information indicating a second set of transmission parameters to be used for receiving a second transmission; and receiving, at the first station, the second transmission, the second transmission having a plurality of subchannels, a second subchannel configuration, a second MCS, and a second pilot pattern, wherein the second subchannel configuration, the second MCS, and the second pilot pattern are determined based on the second set of transmission parameters, and wherein the second set of transmission parameters are based at least in part on second channel conditions.  

6. The first station of claim 1, wherein the receiver and the processor are further configured to: receive second control information from the second station, the second control information indicating a second set of transmission parameters to be used for receiving a second transmission; and receive the second transmission, the second transmission having a plurality of subchannels, a second subchannel configuration, a second MCS, and a second pilot pattern, wherein the second subchannel configuration, the second MCS, and the second pilot pattern are determined based on the second set of transmission parameters, and wherein the second set of transmission parameters are based at least in part on second channel conditions.  

	
7. The receiving method of claim 6, further comprising: 


transmitting a respective channel quality information for each subchannel of the plurality of subchannels.  

7. The first station of claim 6, further comprising a transmitter, wherein the transmitter and the processor are configured to:
 transmit a respective channel quality information for each subchannel of the plurality of subchannels.  

8. The receiving method of claim 6, wherein a first ratio of pilot OFDM subcarriers to data OFDM subcarriers of the first transmission is different than a second ratio of pilot OFDM subcarriers to data OFDM subcarriers of the second transmission and further wherein the first pilot pattern is based on the first channel conditions and the second pilot pattern is based on the second channel conditions.  

8. The first station of claim 6, wherein a first ratio of pilot OFDM subcarriers to data OFDM subcarriers of the first transmission is different than a second ratio of pilot OFDM subcarriers to data OFDM subcarriers of the second transmission and further wherein the first pilot pattern is based on the first channel conditions and the second pilot pattern is based on the second channel conditions.  

9. The receiving method of claim 8, wherein the first ratio of pilot OFDM subcarriers and the second ratio of pilot OFDM subcarriers are based on minimizing pilot overhead.  

9. The first station of claim 8, wherein the first ratio of pilot OFDM subcarriers and the second ratio of pilot OFDM subcarriers are based on minimizing pilot overhead.  

10. The receiving method of claim 6, wherein the second MCS is the same value as the first MCS.  

10. The first station of claim 6, wherein the second MCS is the same value as the first MCS.  

11. The receiving method of claim 6, wherein the second pilot pattern is applied at a user-based granularity, wherein the second pilot pattern spans multiple subchannels.  

11. The first station of claim 6, wherein the second pilot pattern is applied at a user-based granularity, wherein the second pilot pattern spans multiple subchannels.  

12. The receiving method of claim 6, wherein OFDM subcarriers used for the first pilot pattern differ from OFDM subcarriers used for the second pilot pattern.  

12. The first station of claim 6, wherein OFDM subcarriers used for the first pilot pattern differ from OFDM subcarriers used for the second pilot pattern.  

13. The receiving method of claim 6, wherein the plurality of subchannels includes a first and second data OFDM subcarrier and the second subchannel configuration configures the plurality of subchannels such that the first and second data OFDM subcarrier are separated by multiple OFDM subcarriers in the channel that are not used to send data in the plurality of subchannels.  

13. The first station of claim 6, wherein the plurality of subchannels includes a first and second data OFDM subcarrier and the second subchannel configuration configures the plurality of subchannels such that the first and second data OFDM subcarrier are separated by multiple OFDM subcarriers in the channel that are not used to send data in the plurality of subchannels.  

	
14. The receiving method of claim 1, further comprising: receiving, at the first station, second control information from the second station, the second control information indicating a second set of transmission parameters to be used for receiving a second transmission; and receiving, at the first station, the second transmission, the second transmission having at least the first subchannel, a second subchannel configuration, a second MCS, and a second pilot pattern, wherein the second subchannel configuration, the second MCS, and the second pilot pattern are determined based on the second set of transmission parameters, and wherein the second set of transmission parameters are based at least in part on second channel conditions.  

14. The first station of claim 1, wherein the receiver and the processor are further configured to: receive second control information from the second station, the second control information indicating a second set of transmission parameters to be used for receiving a second transmission; and receive the second transmission, the second transmission having at least the first subchannel, a second subchannel configuration, a second MCS, and a second pilot pattern, wherein the second subchannel configuration, the second MCS, and the second pilot pattern are determined based on the second set of transmission parameters, and wherein the second set of transmission parameters are based at least in part on second channel conditions.  





	
15. The receiving method of claim 14, wherein the channel includes a first OFDM subcarrier, the first OFDM subcarrier is used by the first subchannel to receive data in the first transmission using the first subchannel configuration; and the first OFDM subcarrier is not used by the first subchannel to receive data in the second transmission using the second subchannel configuration.  

15. The first station of claim 14, wherein the channel includes a first OFDM subcarrier, the first OFDM subcarrier is used by the first subchannel to receive data in the first transmission using the first subchannel configuration; and the first OFDM subcarrier is not used by the first subchannel to receive data in the second transmission using the second subchannel configuration.  

16. The receiving method of claim 14, wherein OFDM subcarriers used for the first pilot pattern are the same as OFDM subcarriers used for the second pilot -17- 7326753.1pattern and at least one OFDM subcarrier used for both the first and second pilot patterns has different amplitude and phase values as between the first and second pilot patterns.  

16. The first station of claim 14, wherein OFDM subcarriers used for the first pilot pattern are the same as OFDM subcarriers used for the second pilot pattern and at least one OFDM subcarrier used for both the first and second pilot patterns has different amplitude and phase values as between the first and second pilot patterns.  

17. The receiving method of claim 1, wherein the first MCS is determined from a received index value of a set of index values, and wherein a first index value of the set of index values indicates a first MCS that uses QPSK and 1/2 code rate, a second index value of the set of index values indicates a second MCS that uses 16QAM and 1/2 code rate, a third index value of the set of index values indicates a third MCS that uses 16QAM and 3/4 code rate, a fourth index value of the set of index values indicates a fourth MCS that uses 64QAM and 2/3 code rate, and a fifth index value of the set of index values indicates a fifth MCS that uses 64QAM and 5/6 code rate.  

17. The first station of claim 1, wherein the first MCS is determined from a received index value of a set of index values, and wherein a first index value of the set of index values indicates a first MCS that uses QPSK and 1/2 code rate, a second index value of the set of index values indicates a second MCS that uses 16QAM and 1/2 code rate, a third index value of the set of index values indicates a third MCS that uses 16QAM and 3/4 code rate, a fourth index value of the set of index values indicates a fourth MCS that uses 64QAM and 2/3 code rate, and a fifth index value of the set of index values indicates a fifth MCS that uses 64QAM and 5/6 code rate.  

18. The receiving method of claim 1, wherein the first channel conditions are detected at both the first station and the second station.  

18. The first station of claim 1, wherein the first channel conditions are detected at both the first station and the second station.  

19. The receiving method of claim 1, further comprising:


 transmitting channel quality information to the second station prior to receiving the control information, wherein the channel quality information is determined based on a probing sequence transmission.  

19. The first station of claim 1, further comprising a transmitter, wherein the transmitter and the processor are configured to: 
transmit channel quality information to the second station prior to receiving the control information, wherein the channel quality information is determined based on a probing sequence transmission.  

	
20. The receiving method of claim 1, further comprising:



 transmitting channel quality information to the second station prior to receiving the control information, wherein the channel quality information is explicitly transmitted -18- 7326753.1from the first station to the second station and the channel quality information is a function of a signal level and a noise level.  


	20. The first station of claim 1, further comprising a transmitter, wherein the transmitter and the processor are configured to:

 7,332,158-18-transmit channel quality information to the second station prior to receiving the control information, wherein the channel quality information is explicitly transmitted from the first station to the second station and the channel quality information is a function of a signal level and a noise level.  

21. The receiving method of claim 1, further comprising: 



transmitting channel quality information to the second station prior to receiving the control information, wherein the channel quality information indicates information used to request transmission parameters and the first set of transmission parameters at least in part override the requested transmission parameters.  

21. The first station of claim 1, further comprising a transmitter, wherein the transmitter and the processor are configured to:

 transmit channel quality information to the second station prior to receiving the control information, wherein the channel quality information indicates information used to request transmission parameters and the first set of transmission parameters at least in part override the requested transmission parameters.  

	
22. The receiving method of claim 1, wherein the first transmission uses one of a plurality of available multiple antenna techniques, the available multiple antenna techniques including transmission diversity and multiple-input multiple-output (MIMO) and the multiple antenna technique used by the first transmission is determined based on the first set of transmission parameters.  

22. The first station of claim 1, wherein the first transmission uses one of a plurality of available multiple antenna techniques, the available multiple antenna techniques including transmission diversity and multiple-input multiple-output (MIMO) and the multiple antenna technique used by the first transmission is determined based on the first set of transmission parameters.  




23. The receiving method of claim 1, wherein a single index determines the first pilot pattern, the first MCS, and the first subchannel configuration.  

23. The first station of claim 1, wherein a single index determines the first pilot pattern, the first MCS, and the first subchannel configuration.  

24. The receiving method of claim 1, wherein the first set of transmission parameters are received on a separate control channel from the first transmission and the first set of transmission parameters has stronger error protection than the first transmission.  

24. The first station of claim 1, wherein the first set of transmission parameters are received on a separate control channel from the first transmission and the first set of transmission parameters has stronger error protection than the first transmission.  

25. The receiving method of claim 1, further comprising


 performing user- based power control that is determined based on user-specific power control information.  

25. The first station of claim 1, further comprising a transmitter, wherein the transmitter and the processor are configured to: 
perform user-based power control that is determined based on user-specific power control information.  

26. The receiving method of claim 1, wherein the first subchannel configuration is based on the first channel conditions and a user profile.  

26. The first station of claim 1, wherein the first subchannel configuration is based on the first channel conditions and a user profile.  
  

27. The receiving method of claim 1, wherein the first subchannel configuration determines an arrangement of the multiple data OFDM subcarriers of the first subchannel among OFDM subcarriers in the channel that are not used to send data in the first subchannel.  

27. The first station of claim 1, wherein the first subchannel configuration determines an arrangement of the multiple data OFDM subcarriers of the first subchannel among OFDM subcarriers in the channel that are not used to send data in the first subchannel.  

28. The receiving method of claim 27, wherein a plurality of subchannel configurations includes the first subchannel configuration and a second subchannel configuration, the first subchannel configuration characterized by the arrangement of the multiple data OFDM subcarriers of the first subchannel such that the multiple data OFDM subcarriers of the first subchannel are adjacent within the channel and the second subchannel configuration characterized by an arrangement of the multiple data OFDM subcarriers of the first subchannel such that the multiple data OFDM subcarriers of the first subchannel are not adjacent within the channel.  

28. The first station of claim 27, wherein a plurality of subchannel configurations includes the first subchannel configuration and a second subchannel configuration, the first subchannel configuration characterized by the arrangement of the multiple data OFDM subcarriers of the first subchannel such that the multiple data OFDM subcarriers of the first subchannel are adjacent within the channel and the second subchannel configuration characterized by an arrangement of the multiple data OFDM subcarriers of the first subchannel such that the multiple data OFDM subcarriers of the first subchannel are not adjacent within the channel.  

29. The receiving method of claim 1, wherein the plurality of OFDM subcarriers of the channel comprise at least one silent OFDM subcarrier and the OFDM subcarriers in the channel that are not used to send data in the first subchannel include the at least one silent OFDM subcarrier.  

29. The first station of claim 1, wherein the plurality of OFDM subcarriers of the channel comprise at least one silent OFDM subcarrier and the OFDM subcarriers 7,332,158-20-in the channel that are not used to send data in the first subchannel include the at least one silent OFDM subcarrier.  

30. The receiving method of claim 29, wherein the first subchannel configuration configures the multiple data OFDM subcarriers of the first subchannel -20- 7326753.1such that a first and second data OFDM subcarrier within the first subchannel are separated by a single silent OFDM subcarrier within the channel.  
 
 
30. The first station of claim 29, wherein the first subchannel configuration configures the multiple data OFDM subcarriers of the first subchannel such that a first and second data OFDM subcarrier within the first subchannel are separated by a single silent OFDM subcarrier within the channel.  
 


B.	Claims 1 - 30 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 - 30 of copending Application No 17/727,368. Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
C.	Claims 1 - 30 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 - 30 of copending Application No 17/727, 389. Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

1.	Claims  1 – 4, 18 – 20 and 25 – 26  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teng et al. ( Proposal of Grouping Adaptive Modulation Method for Burst Mode OFDM Transmission System, January, 2003) in view of Hwang et al. (US 2005/0025039 A1, the foreign filing date is relied on, a certified copy and a translated copy of this document is provided for the applicant consideration).
	Regarding claim 1, Teng discloses:  A first station serving a second station (see figure 3 on page 258, transmitting part  in communication with receiving part) that uses one or more subchannels within a channel, the channel comprising a plurality of orthogonal frequency division duplex (OFDM) subcarriers and each subchannel of the one or more subchannels using multiple data OFDM subcarriers from the plurality of OFDM subcarriers of the channel (see introduction on page 257, left column, “The OFDM technique divides a channel into a large number of sub-carriers and each of them has a bandwidth so narrow that it exhibits its own frequency-dependent flat fading. Now taking a look at figure 7, the entire channel is represented by the frequency axis, the sub channels are represented by  groups, that is the channel is divided down to multiple groups such as group 1 to group N, in each subchannels/Groups are multiple sub-carriers ) the first station comprising: a receiver; and a processor; wherein the receiver and the processor are configured [see figure 3 on the second page, discloses the receiving part] to:
     receive control information to the second station, the control information indicating a first set of transmission parameters to be used for transmitting a first transmission; and [introduction on page 257, right column which states : “These adaptive modulation information (AMI) bits are usually transmitted through the dedicated control channel” next taking a look at  figure 7 which depicts  two preamble symbols, these preamble symbols are the control region of the frame structure. In  the preamble region  as seen in figure 7, different parameters are being sent , that is Pilot tones and AMI bits and are interpreted as control information since they are being sent via the preamble (control channel). These parameters are transmitted to the receiver as seen in figure 3]
    receive the first transmission, the first transmission having a first subchannel, (taking a look at figure 7, group 1 is known as a sub channel since it is part of the total bandwidth of the channel, Group 1 is shown to have data bits being transmitted ), a first modulation and coding scheme (MCS) of a plurality of MCSs (taking a look at figure 7, particularly with regards to Group 1 or any group, AMI bits are being sent in the control region (preamble) , that is Adaptive modulation information. Now section 3.1 on page 258 clearly states the module will assign an optimum modulation scheme based on the channel frequency response, that is the modulation scheme changes and is selected from a possible set in order to generate the AMI bits ), a first pilot pattern of a plurality of pilot patterns (section 3.5 on page 261, that is scattered pilot tones  are being transmitted in the preamble also known as the control region. It is quite obvious if the tones are being scattered with regards to the subcarriers it will results a particular pattern from many patterns that are possible, [See supporting reference of Sinem et al. (Channel estimation Techniques Based on Pilot Arrangement in OFDM, 2002) which states under figure 4 of page 226, pilots are sent on the sub carriers of the first symbol and earlier in figure 2 different arrangements are possible.]), 
     wherein  [section 3.1 in view of figure 7, the entire control region (preamble) that carries the MCS and pilot pattern are determined by the channel frequency response that is estimated by the receiving part and is feed back to the transmitter as seen in figure 3 for “channel estimation”, channel estimation is used to detect the channel condition that is fed back to the transmitter to make adjustments of a given set of parameters in the next transmission that follows. Also see section 3.5 , the last sentence in the first paragraph. [See also throughout the entire supporting document of Sinem, that deals with channel estimation and pilot arrangements] ). Teng discloses every aspect of claim 1 except a first subchannel configuration of a plurality of subchannel configurations with regards to a first control information and the first station explicitly comprising: a transmitter; and a processor. However such difference is seen in the analogous reference of Hwang see ¶ 0114 and ¶ 0124 - ¶ 0125, that is control signal are used to inform the MSS of the different subchannel that is being used, the subchannel changes based on the CQI feed back to the base station (¶ 0122 - ¶ 0123), the BS is able to select a set of subchannel and inform the MSS of such selection (“ … a BS notifies an MSS of the respective numbers of the subchannels used for the diversity subchannels and the AMC subchannels on a system information (SI) channel. ). This is interpreted as subchannel configuration of a plurality of configuration in view of the applicant specification. A review of the applicant specification does not explicitly discloses what is an example or interpretation of a subchannel configuration but in ¶ 0016 of the instant specification suggested “…subchannel composition is designed to be configurable so that it can be adjusted statically or dynamically according to the user profiles or environmental conditions”, which implies changing the amount/type of subcarriers being used by the mobile device depending on the channel condition = subcarrier configuration. See figure 3 for  a receiver in combination with a processor to carry out the steps of claim 1. It would have been obvious at the time the invention was made to modify Teng’s system in view of Hwang. The motivation for making the above modification would have been for adaptively assigning subchannels based on feedback channel CQI  [¶ 0003 of Hwang].


Claim 2, Teng further discloses: The first station of claim 1, wherein at least two of: the first subchannel configuration, the first MCS, and the first pilot pattern are determined from a single transmitted transmission parameter.  [see figure 7, AMI bits and pilot tones].

 	Claim 3, Teng further discloses: The first station of claim 1, wherein a single index value within the first set of transmission parameters indicates a modulation and a code rate of the first MCS. [section 3.5, the AMI bits represents a particular modulation and code scheme as seen in figure 8 on page 261].

 	Claim 4, Teng further discloses: The first station of claim 1, wherein the first subchannel is from a plurality of subchannels in the channel, wherein the multiple data OFDM subcarriers of the first subchannel include a plurality of consecutive data OFDM subcarriers.  [see the introduction and figure 7, the subchannel say group 1 in figure 7 is made up of OFDM subcarriers that transmits data].

Claim 18, Hwang further discloses:  The first station of claim 1, wherein the first channel conditions are detected at both the first station and the second station.  [ The subchannel changes based on the CQI feed back to the base station (¶ 0122 - ¶ 0123), the BS is able to select a set of subchannel and inform the MSS of such selection based on the channel condition (“ … a BS notifies an MSS of the respective numbers of the subchannels used for the diversity subchannels and the AMC subchannels on a system information (SI) channel.)]. For motivation see claim 1.

Claim 19, Teng further discloses: The first station of claim 1, further comprising a transmitter, wherein the transmitter and the processor are configured to: transmit  channel quality information from the second station prior to receiving the control information, wherein the channel quality information is determined based on a probing sequence transmission. [section 3.1 in view of figure 7, the entire control region (preamble) that carries the MCS and pilot pattern are determined by the channel frequency response that is estimated by the receiving part and is feed back to the transmitter as seen in figure 3, “channel estimation”].

Claim 20, Teng further discloses: The first station of claim 1, further comprising a transmitter, wherein the transmitter and the processor are configured to: 7,332,475-18-transmit channel quality information from the second station prior to transmitting the control information, wherein the channel quality information is explicitly transmitted from the second station and the channel quality information is a function of a signal level and a noise level. [section 3.1 in view of figure 7, the entire control region (preamble) that carries the MCS and pilot pattern are determined by the channel frequency response that is estimated by the receiving part and is feed back to the transmitter as seen in figure 3, “channel estimation”] and the channel quality information is a function of a signal level and a noise level. [see section 3.1 and section 3.3].

 	Claim 25, Teng further discloses:  The first station of claim 1, further comprising a transmitter, wherein the transmitted and the processor are configured to: perform  user-based power-controlled transmissions that are determined based on user-specific power control information.  [section 3.2].

 	Claim 26, Hwang  further discloses: The first station of claim 1, wherein the first subchannel configuration is based on the first channel conditions and a user profile.  [¶ 0015 and ¶ 0021].


Allowable Subject Matter
1.	Claims 5 – 17 , 21 – 24 and 27 -  30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming all rejection(s)/objection(s) set forth in this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463